STEIN, J.,
dissenting.
N.J.S.A. 2C:35-16 (“the statute” or “section 16”) imposes on every person convicted of a drug offense the suspension of his or her driving privileges. The question raised in this appeal is whether, when convicted of multiple drug offenses, a defendant may be sentenced to consecutive suspensions of driving privileges or whether the statute forecloses that exercise of judicial discretion. Despite the majority’s observation that “[t]he arguments in favor of either outcome are evenly balanced,” ante at 383, 634 A.2d at 473, the Court concludes that the imposition of concurrent suspensions will “best advance the efficient trial and disposition of multiple drug offenses.” Ibid. I believe that that result conflicts with both the legislative intent and with well-established principles governing consecutive and concurrent sentencing.
The statutory provisions that are the source of debate are those terms describing the commencement of the suspension period and the effect of a prior suspension of driving privileges. Defendant argues that the language of the statute stating that the suspension “shall commence on the day the sentence is imposed” indicates that regardless of the number of drug offenses committed and resulting suspensions imposed, those suspensions must all commence on the day of sentence and therefore must be concurrent. The State argues that preclusion of consecutive suspensions would violate the axiom that a rational system of justice cannot tolerate free crimes. State v. Yarbough, 100 N.J. 627, 498 A.2d 1239 (1985). The State also points out that section 16 applies to “every person” who is convicted of “any offense.” According to the State, *390that language requires a suspension for every violation and does not reflect a legislative intent to allow only concurrent suspensions.
“When a [statute] is subject to more than one interpretation, we look beyond its plain language to determine the Legislature’s intent.” State v. Bridges, 131 N.J. 402, 407, 621 A.2d 1 (1993). To aid in that determination, we look to the statute as a whole. Loboda v. Township of Clark, 40 N.J. 424, 435, 193 A.2d 97 (1963). The Legislature did not specifically address the disposition of an offender who has been convicted of more than one drug offense and is being sentenced for those convictions during one appearance before the court. However, consideration of the statute’s other provisions may guide our inquiry into the legislative intent. State v. Wright, 107 N.J. 488, 497, 527 A.2d 379 (1987). In the 1988 amendment to the statute, the Legislature provided that if a juvenile were sentenced under section 16, the suspension would commence on the juvenile’s seventeenth birthday. L. 1988, c. 44, § 7. That amendment also states that a defendant who, at the time of conviction, had already had his or her driving privileges suspended, would be subject to another suspension to commence at the expiration of the former suspension. Ibid. Clearly, the Legislature intended to provide that defendants in either of those situations suffer the full consequences of their offense by receiving license suspensions to commence on a date that ensured such suspensions would have their intended punitive effect. That the Legislature, having determined to impose full license suspensions on juveniles and on defendants with prior suspensions, simultaneously intended to prevent courts from imposing consecutive suspensions on defendants convicted of more than one drug offense is highly improbable. The Code’s internal rule of construction that “when the language [of a statute] is susceptible of differing constructions it shall be interpreted to further the general purposes stated in this section and the special purposes of the particular provision involved,” N.J.S.A. 2C:1-2c, further supports a construction of the statute that does not punish less severely a defendant convicted of multiple drug offenses simply because the *391court sentences the defendant for all of the convictions at the same time.
We may also discover the Legislature’s intent in enacting N.J.S.A. 2C:35-16 through consideration of the context in which it was adopted and “the entire legislative scheme of which it is part.” Wright, supra, 107 N.J. at 497, 527 A.2d 379. Section 16 was enacted as part of the Comprehensive Drug Reform Act of 1986. N.J.S.A. 2C:35-1 to :36A-1 (CDRA). The public policy of the State, as embodied in CDRA, is “to provide for the strict punishment, deterrence and incapacitation of the most culpable and dangerous drug offenders.” N.J.S.A. 2C:35-1.1c. Toward that end, the Legislature provided for strict penalties including enhanced sentences, see, e.g., N.J.S.A. 2C:35-8, mandatory minimum terms, N.J.S.A. 2C:35-7, monetary penalties, N.J.S.A. 2C:35-15, and forfeiture of driving privileges, N.J.S.A. 2C:35-16. Exceptions to the sentencing scheme of CDRA were sparingly granted. See, e.g., N.J.S.A. 2C:35-12. Where such exceptions were authorized, they were described restrictively and explicitly. See Bridges, supra, 131 N.J. at 409, 621 A.2d 1. The overall objective of the CDRA is swift, certain, and strict punishment. No aspect of the legislative history of CDRA suggests that the Legislature intended the operation of N.J.S.A. 2C:35-16 to be any less severe than the other penalty provisions of the Act.
That sentencing courts ordinarily have discretion to impose consecutive sentences is indisputable, and was well settled when N.J.S.A. 2C:35-16 was enacted. N.J.S.A. 2C:44-5a explicitly empowers courts to impose consecutive sentences. However, that statute does not indicate what criteria determine whether multiple sentences should be concurrent or consecutive. Interpreting that statute in Yarbough, supra, 100 N.J. 627, 498 A.2d 1239, we observed that “in fashioning consecutive or concurrent sentences under the Code, sentencing courts should be guided by the Code’s paramount sentencing goals that punishment fit the crime, not the criminal * * Id. at 630, 498 A.2d 1239. In an effort to implement that goal, we determined that an offender who has *392committed multiple offenses may receive consecutive sentences if the crimes and their objectives were independent of each other, if the crimes were committed at different times or places, and if the crimes involved multiple victims. Id. at 644, 498 A.2d 1239. We may assume that the Legislature is cognizant of our decision in Yarbough and of the criteria that inform sentencing decisions. See Brewer v. Porch, 53 N.J. 167, 174, 249 A.2d 388 (1969) (acknowledging that court may presume that Legislature is “thoroughly conversant with its own legislation and the judicial construction of its statutes”). Neither the original language of N.J.S.A. 2C:35-16 nor the 1988 amendment indicates an attempt by the Legislature to alter the sentencing criteria established in Yarbough. This Court should not ascribe to the Legislature an unarticulated intention to change existing law.
Penal statutes generally are to be strictly construed in favor of the accused. State v. Vasquez, 129 N.J. 189, 200, 609 A.2d 29 (1992). However, that construction must be consistent with the intent of the Legislature. In re M.T.S., 129 N.J. 422, 431, 609 A.2d 1266 (1992). Clearly, the intent of the Legislature was not to treat leniently those defendants sentenced on one occasion for multiple convictions of drug offenses. I would adhere to the principles of Yarbough and the general policy of the CDRA, and construe N.J.S.A. 2C:35-16 to allow courts to impose consecutive license suspensions on defendants sentenced for multiple unrelated drug offenses.
Justice CLIFFORD joins in this opinion.
For reversed and remandment — Chief Justice WILENTZ, and Justices HANDLER, POLLOCK, O’HERN and GARIBALDI — 5.
For affirmance — Justices STEIN and CLIFFORD — 2.